LawRENce, Judge:
The proper value for dutiable purposes of certain household utensils is before the court for determination.
A stipulation has been entered into by the parties hereto wherein it has been agreed-—
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the plaintiff and the Assistant Attorney General for the United States, *575subject to the approval of the Court, that the merchandise and the issnes in the appeals for reappraisement listed in Schedule “A”, attached hereto and made a part hereof, are the same in all material respects as the merchandise and issues involved in Indussa Corp. v. United States, C.A.D. 736, and that the record in said case may be incorporated in the record of the appeals listed in said Schedule “A”.
XT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation of the instant merchandise to the United States at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade were the appraised unit values less 40% plus 9% sales tax plus packing as invoiced.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis for determining the value of the household utensils in issue, and that said value is the appraised unit values, less 40 per centum, plus 9 per centum sales tax, plus packing, as invoiced.
Judgment will issue accordingly.